Citation Nr: 0503095	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-25 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension, 
coronary artery disease, and an enlarged heart.  

2.  Entitlement to service connection for asbestosis, chronic 
obstructive pulmonary disease, or other pulmonary disease as 
a result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Idaho Division of Veterans 
Services


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to October 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In a statement dated in October 2004, the veteran cancelled 
his request for a personal hearing.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  No competent medical evidence has been submitted to link 
the veteran's hypertension, coronary artery disease, or an 
enlarged heart to his period of service or any incident 
therein.  

3.  No competent medical evidence has been submitted to link 
asbestosis, chronic obstructive pulmonary disease, or other 
pulmonary disease as a result of asbestos exposure to the 
veteran's period of service.  


CONCLUSIONS OF LAW

1.  No hypertension, coronary artery disease, or an enlarged 
heart was incurred in or aggravated by active service, and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).  

2.  No asbestosis, chronic obstructive pulmonary disease, or 
other pulmonary disease as a result of asbestos exposure was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must do the following:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).

In an April 2001 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letter also generally advised the veteran to submit any 
additional information or evidence pertinent to his claims.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The VCAA information provided to the veteran was sent prior 
to the initial rating decision denying the claims.  The 
initial rating decision was issued in December 2001.  The 
VCAA notification letter was sent to the veteran in April 
2001.  Thus, the timing of VA's notification actions complies 
with the express requirements of the law as interpreted by 
the Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, therefore, that there is no defect with 
respect to the VCAA notice requirements in this case.  

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO has obtained the veteran's service 
medical and personnel records.  There is no indication of 
unobtained evidence that might aid the veteran's claims or 
that might be pertinent to the bases of the denial of these 
claims.  Thus, VA's duty to assist the veteran in obtaining 
relevant records has been satisfied.  38 C.F.R. § 3.159(c)(1) 
(2004).

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
VA examinations were conducted in October 2001 that addressed 
the matters on appeal.  The examiners provided medical 
opinions regarding the issues of heart disease and pulmonary 
disorders, including asbestosis.  The record reflects that 
the veteran was not exposed to asbestos during service and 
there is no evidence otherwise to substantiate that he 
incurred a respiratory or pulmonary disorder, or a 
cardiovascular disease during his period of service.  Thus, 
no further medical opinion is necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including hypertension and 
cardiovascular disease, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Further, if 
a service-connected disability aggravates a nonservice-
connected disability, service connection may be granted for 
increment in severity of the nonservice-connected disability 
attributable to service-connected disability.  The term 
"disability" refers to impairment of earning capacity, in 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Hypertension, coronary artery disease, and an enlarged heart

The veteran alleges that his hypertension and heart disease 
with an enlarged heart were incurred in service.  Medical 
findings on the separation examination report dated in August 
1968 were reported as normal.  An electrocardiograph record 
associated with the separation examination indicated no 
abnormalities.  The examiner reported "no significant 
medical history."  The veteran's blood pressure reading at 
the time of separation was 136/88.  No notations, complaints, 
or indications of hypertension, heart or any cardiovascular 
disease, or an enlarged heart are noted or mentioned in any 
other service medical records.  

In an Agent Orange Registry examination dated in October 
2000, the examiner noted a reported onset of hypertension in 
1990.  Also noted is a diagnosis of sinus bradycardia and 
arrhythmia.  The veteran's blood pressure readings at that 
time were 195/99 on the left and 178/90 on the right.  
Examination of the chest revealed a hyper resonant anterior 
chest cage, slightly depressed breath sounds in bases, and 
bronchial forced expiratory phase as normal.  Examination of 
the cardiovascular system revealed distant heart tones, good 
peripheral pulses except for dorsalis pedis.  Essential 
hypertension was diagnosed.  

The veteran filed his service connection claim in December 
2000.  In private outpatient records dated from March 1999 to 
April 2001 related to treatment by David A. Petersen, M.D., a 
diagnosis of hypertension is noted.  A report from an x-ray 
study dated in January 2000 disclosed findings of an enlarged 
heart with ventricular prominence.  

In a VA examination report dated in October 2001, the veteran 
reported a four-year history of problems with tightness in 
his chest, for which he was given medication.  He reported 
fatigue and dizziness, but had not had any episodes of 
syncope or acute cardiac illnesses.  The veteran reported 
that he was not aware of any history of rheumatic fever, but 
did have episodes of strep throat in 1955 and 1957.  He was 
also not aware of any treatment with antibiotics for strep 
throat and unaware of any heart problems after the strep 
throat incidents.  The veteran recalled a diagnosis of a 
heart murmur in 1947, but stated that it had remained 
asymptomatic.  He also reported no prior cardiac surgery.  

At the time of the examination, the veteran was taking 
medication for elevated lipids and also took nitroglycerin on 
an as-needed basis.  The veteran also took medication to 
control his blood pressure.  The veteran reported that with 
certain activities, such as digging in the garden or 
shoveling snow, he quickly felt a tight sensation in his 
chest.  He had no history of hyperthyroid heart disease or 
atrial fibrillation.  

The examiner noted the results of an electrocardiogram (EKG) 
as marked sinus bradycardia with a heart rate of 47.  The PR 
interval (the part of the EKG cycle from onset of atrial 
depolarization on onset of ventricular depolarization) was 
considered to be at the upper limits of normal.  The examiner 
also noted that a chest x-ray showed a normal heart size.  
The veteran was diagnosed as having sinus bradycardia 
secondary to beta blocker use and arteriosclerotic heart 
disease with intermittent angina.  The examiner remarked that 
the veteran's heart problems were more likely than not 
related to his hypertension.  The examiner did not feel that 
the veteran's diabetes mellitus played a significant part of 
his prior heart disease.  

In a report from a VA examination dated in October 2001 
specific to hypertension, the veteran reported an onset of 
hypertension in the early 1980s.  The veteran began to take 
medication at that time.  He denied any symptoms at the time 
of initial onset.  At the time of the examination, the 
veteran denied any problems related to his hypertension, such 
as headaches or chest pain.  Typically, his sensations of 
chest tightness were associated with increased activity and 
resolved when the veteran slowed down or stopped and relaxed.  
The veteran was diagnosed as having hypertension.  

In VA outpatient records dated from December 1998 to May 
2003, treatment in general for ongoing high blood pressure is 
indicated.  In a medical record dated in November 2002, 
diagnoses include hypertension and coronary artery disease, 
by way of history.  

In private outpatient records dated from January 2000 to July 
2003 under the care of Dr. Petersen, the veteran was treated 
for ongoing symptoms associated with hypertension.

In a statement dated in January 2004, Dr. Petersen reported 
the veteran's diagnoses as type II diabetes, hypertension, 
dyslipidemia, and asthma.  

The competent evidence of record is against service 
connection for hypertension, coronary artery disease, or an 
enlarged heart.  There is no evidence of current disability 
manifested by an enlarged heart.  Although the x-ray report 
dated in January 2000 disclosed an enlarged heart with 
ventricular prominence, findings during the October 2001 VA 
chest x-ray showed a normal heart size.  There are no other 
medical records, neither before the January 2000 x-ray 
finding, nor after the time that x-ray study was performed 
that show an enlarged heart.  Service connection is granted 
for disability that results from injury or disease contracted 
during service or for aggravation of an injury or disease 
that pre-existed service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Because there is no disability due to an 
enlarged heart, service connection for an enlarged heart is 
not warranted under these facts.  

Hypertension was not diagnosed in service, nor is there any 
service medical records of complaints associated with high 
blood pressure.  As stated above, the veteran's blood 
pressure reading at the time of separation from service was 
normal.  According to the veteran, he was first diagnosed as 
having hypertension sometime in the early 1980s.  Assuming 
that this is the case, this places the diagnosis of 
hypertension many years after his separation from service.  
The record reflects that the veteran was treated for symptoms 
associated with hypertension by Dr. Petersen beginning in 
March 1999.  Those records, however, do not provide any 
relationship between the veteran's hypertension and his 
period of service.  

The records overall merely reflect ongoing treatment for 
hypertension with an onset of no earlier than 12 years from 
the time the veteran separated from service.  Given that 
there was no diagnosis of hypertension in service, and no 
diagnosis of hypertension within the presumptive one-year 
period from separation from service, service connection is 
not warranted for hypertension on a direct or presumptive 
basis.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309.

With respect to the veteran's claim of service connection for 
coronary artery disease, the evidence of record does not 
support a diagnosis of coronary artery disease other than by 
way of history.  None of the private medical records show a 
diagnosis of coronary artery disease or any other heart 
disease.  In one private record, the veteran was shown to 
have suffered symptoms of fatigue and dizziness, but these 
symptoms were associated with the use of a beta blocker 
medication.  The disorders for which the veteran was treated 
under the care of Dr. Petersen per his statements as noted 
above, were limited to diabetes mellitus, hypertension, 
dyslipidemia, and asthma.  The Agent Orange registry 
examination was similarly silent for any diagnosis of a heart 
disorder, other than for hypertension.  

During the October 2001 VA examination, the veteran reported 
a four-year history of tightness in his chest without any 
episodes of syncope or acute cardiac illnesses.  He also 
reported a history of a heart murmur diagnosed in 1947, which 
had remained asymptomatic.  The examiner diagnosed the 
veteran as having sinus bradycardia secondary to beta blocker 
use and arteriosclerotic heart disease with intermittent 
angina.  The examiner remarked that the veteran's heart 
problems were more likely than not related to his 
hypertension and that his service-connected diabetes mellitus 
did not play a significant role in the development of the 
veteran's prior heart disease.  In subsequent VA outpatient 
records, a diagnosis of coronary artery disease, merely by 
way of history is indicated.  

Thus, the competent evidence of record shows no coronary 
artery disease or other heart disability coincident with the 
veteran's period of service.  Service medical records are 
silent for any report, complaints, or diagnoses associated 
with a heart disorder.  Medical records following separation 
from service indicate some symptoms, such as dizziness and 
fatigue, but the examiners attributed these symptoms to the 
use of beta blocker medication.  The veteran had a diagnosis 
of coronary artery disease as reflected in a medical record 
dated in November 2002.  That diagnosis, however, was 
mentioned by way of history only and nothing more was 
provided with regards to symptoms or treatment for coronary 
artery disease.  There is no competent evidence of record to 
substantiate a diagnosis of coronary artery disease, and 
there is no evidence otherwise to support a diagnosis of 
coronary artery disease or any other heart-related disease.  
Medical records subsequent to the November 2002 medical 
record are silent for any treatment, complaints, or diagnoses 
associated with coronary artery disease.  

Moreover, even if the veteran demonstrated current coronary 
artery disease, there is no evidence of record to show 
inservice injury or disease, or the necessary nexus between 
the current heart disability and inservice injury or disease.  
Absent such evidence, the veteran's claim of service 
connection for coronary artery disease is not supported by 
the competent evidence of record, and as such, must be 
denied.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Additionally, despite the veteran's contentions of a 
relationship between his hypertension, coronary artery 
disease, and an enlarged heart with his period of service, 
the Court has held that if the issue at hand involves 
questions of medical causation or a medical diagnosis, such 
as in this case, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93.  Because the veteran 
here is not a medical expert, his assertions of a 
relationship between his heart disease and other heart-
related disorders, and his period of service cannot 
constitute competent evidence of such a relationship.  Id.  

The veteran's hypertension and any heart disorder have also 
not been shown to be related to his service-connected 
diabetes mellitus.  Although the veteran contends that his 
service-connected diabetes mellitus aggravates his 
hypertension, coronary artery disease, and enlarged heart, 
the competent evidence of record shows otherwise.  The VA 
examiner has remarked that the veteran's heart problems were 
more likely than not related to his hypertension.  The 
examiner further stated that the veteran's diabetes mellitus 
did not play a significant part in his prior heart disease.  
Thus, there is no competent evidence to substantiate that any 
current heart disability, to include hypertension, coronary 
artery disease, or an enlarged heart are secondary to his 
service-connected diabetes.  38 C.F.R. § 3.310(a).  

The veteran's claim of service connection for hypertension, 
coronary artery disease, and an enlarged heart must be 
denied.  In this case, there is not an approximate balance of 
positive and negative evidence regarding these issues.  Thus, 
the benefit of the doubt may not be given to the veteran.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Asbestosis, chronic obstructive pulmonary disease, or other 
pulmonary disease as a result of asbestos exposure

In the veteran's service medical records, there are multiple 
notations of sinus problems, and an episode of acute 
pharyngitis.  In a separation examination dated in March 1958 
associated with one period of service, there is a notation of 
frequent upper respiratory infections.  In the separation 
(retirement) examination dated in August 1968, the veteran's 
history of sinusitis is reported with nothing more that 
pertains to any chronic obstructive pulmonary disease, or 
other pulmonary diseases, to include asbestosis.  

In a medical record dated in March 2001 from Dr. Petersen, a 
diagnosis of probable significant reactive airway disease 
with possible underlying emphysema is noted.  The veteran 
reported a 10-year history of a persistent cough.  A chest x-
ray study conducted in January 2000 revealed pulmonary 
vascularity within normal limits.  The lungs showed 
hyperinflation and generalized mild interstitial scarring of 
chronic obstructive pulmonary disease.  There was evidence of 
mild scarring on both lungs, but no definite acute 
inflammatory or congestive process was seen.  

In the Agent Orange Registry Examination dated in October 
2000, the veteran reported a five to six-year history of a 
dry cough.  He also reported that a chest x-ray study in 1994 
showed a diagnosis of chronic obstructive pulmonary disease.  
The veteran had no history of nicotine dependence.  He 
reported a history of sinus congestions and episodes of 
bronchitis.  In a summary of medical findings, the examiner 
noted chronic obstructive pulmonary disease.  

In a VA examination report dated in October 2001, the 
examiner noted the veteran's history of working as a mechanic 
in service while in the Air Force and his concerns of 
exposure to asbestos when changing brake linings on 
airplanes.  The veteran also complained of exposure to 
second-hand cigarette smoke.  At the time of the examination, 
the veteran complained of a productive chronic cough since 
1985.  He reported dyspnea on exertion, but did not have a 
history of asthmatic type symptoms.  The veteran used 
inhalers for his sinus congestion.  The veteran reported that 
he had been seen by his provider in March 2001 for a 
persistent cough, which he reported had been present on and 
off for 10 years.  He was unaware of any toxic lung exposure 
from his work.  

The veteran underwent a pulmonary function test, which showed 
normal lung function.  The results from the spirometry and 
diffusion capacity were within normal limits.  The chest x-
ray study showed lung hyperinflation and emphysema.  There 
was no evidence of pleural disease or lung fibrosis.  The 
examiner concluded that given the results from the chest x-
ray study of no evidence of lung fibrosis, there was, 
therefore, no evidence of asbestosis.  

In VA outpatient records dated from 1998 to 2003, the veteran 
reported a history of chronic bronchitis.  Private medical 
records extending from 2000 to 2003 include treatment records 
for asthma.  In a statement dated in January 2004 from Dr. 
Petersen, the disabilities for which the veteran was being 
treated were type II diabetes mellitus, hypertension, 
dyslipidemia, and asthma.  

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  VA, however, has provided adjudicators with some 
guidelines in addressing claims involving asbestos exposure, 
as set forth in Veteran's Benefits Administration Manual M21-
1, Part VI, 7.21.  The manual notes that asbestos particles 
have a tendency to break easily into tiny dust particles that 
can float in the air, stick to clothes, and may be inhaled or 
swallowed. Inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  The manual goes on to say that the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  In reviewing claims for service connection, it must 
be determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post- 
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  

There is no evidence in this case to show inservice exposure 
to asbestos.  The veteran has reported that he worked as a 
mechanic in service while in the Air Force and was concerned 
about exposure to asbestos when changing brake linings on 
airplanes.  He has also complained of exposure to second-hand 
cigarette smoke.  The veteran's DD Form 214 does show that he 
worked as an airplane mechanic.  Nonetheless, there is no 
evidence that the veteran was exposed to asbestos as a result 
of that work, or otherwise, during service.  His separation 
examination is silent for any such exposure during service.  
Despite notations of frequent upper respiratory infections 
during service, there is no competent evidence that suggests 
asbestos exposure was a factor in the development of any of 
these infections.  

Moreover, outpatient records subsequent to service are silent 
for any indications of asbestos exposure.  Of particular 
significance is the report associated with the October 2001 
VA examination in which the examiner noted that there was no 
evidence of pulmonary fibrosis, as would be expected to be 
seen with asbestosis.  The conclusion was that given the 
results of the chest x-ray study of no evidence of lung 
fibrosis, there was, therefore, no evidence of asbestosis.  
There is no contrary medical opinion.  

Thus, absent a diagnosis of asbestosis and the lack of any 
evidence to support exposure to asbestos in service, the 
veteran's service connection claim in this respect fails.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Service 
connection is therefore, not warranted for asbestosis or for 
any other respiratory disorder attributable to asbestosis 
exposure.  

With respect to service connection for chronic obstructive 
pulmonary disease, the competent evidence of record also does 
not support chronic obstructive pulmonary disease coincident 
with the veteran's period of service.  His service medical 
records are silent for complaints, notations, or a diagnosis 
of chronic obstructive pulmonary disease.  The veteran has 
generally reported symptoms due to a productive chronic cough 
and has been treated for sinus-like or bronchial-related 
symptoms with inhalers.  Over the years, the veteran has been 
seen for symptoms associated with various respiratory 
diseases, including reactive airway disease with possible 
underlying emphysema.  His chest x-ray study in January 2000 
showed normal pulmonary vascularity, but indicated 
hyperinflation and generalized mild interstitial scarring of 
chronic obstructive pulmonary disease.  Nonetheless, an 
actual diagnosis of chronic obstructive pulmonary disease was 
not noted.  

Additionally, although the veteran indicated a five to six-
year history of a dry cough with x-ray findings in 1994 of 
chronic obstructive pulmonary disease on the report from his 
Agent Orange registry examination, it appears that the 
examiner's finding of chronic obstructive pulmonary disease 
was based on nothing more than the veteran's recitation of 
his past medical history.  

Further, the results from the October 2001 pulmonary function 
test were normal, as were the results from spirometry and 
diffusion capacity tests.  The chest x-ray study showed lung 
hyperinflation and emphysema.  In VA outpatient records dated 
from 1998 to 2003, the veteran reported generally a history 
of chronic bronchitis.  Private medical records showed 
treatment for asthma.  In the statement provided in January 
2004 from Dr. Petersen, the disabilities for which the 
veteran was being treated were type II diabetes mellitus, 
hypertension, dyslipidemia, and asthma.  

The weight of the credible evidence establishes that any 
current respiratory diseases, to include chronic obstructive 
pulmonary disease, began many years after service, and were 
not caused by any incident of service.  Contrary to the 
veteran's allegations, the medical evidence supports that the 
claimed chronic obstructive pulmonary disease was not 
incurred in or aggravated by service.  Moreover, as a layman, 
absent evidence to the contrary, the veteran has no 
competence to give a medical opinion on a particular 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, his statements that chronic 
obstructive pulmonary disease was incurred during his period 
of service fall short of competent evidence in support of his 
service connection claim.  

As the preponderance of the evidence is against the claim of 
service connection for chronic obstructive pulmonary disease, 
or any other respiratory disease, the benefit- of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for hypertension, coronary artery disease, 
and an enlarged heart is denied.  

Service connection for asbestosis, chronic obstructive 
pulmonary disease, or other pulmonary disease as a result of 
asbestos exposure is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


